DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims (1-15) are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant states “Ho relates to a method for determining image characteristics of images and providing a visualization of image themes based on image content. For instance, Ho discloses obtaining a set of images, determining one or more pixel characteristics of the set of images, determining one or more faces depicted in the plurality of images based on one or more pixel characteristics, selecting a group of images of the set of images based on a certain criteria and generating and providing the visualization including the group of images to a user device in response to a user request to cause the group of images to be displayed by the user device (paragraph [0002]).  However, Ho does not teach or suggest "generating additional content for 2uidin2 user reaction corresponding to the one or more images, based on feature information extracted from the one or more images" and "wherein the additional content is reproduced in synchronization with the one or more images at a time point at which the one or more images is reproduced." Specifically, in cited FIG. 2 (element 216 and 218) and paragraphs [0047]-[0049], Ho merely discloses determining image characteristics of images and generating the visualization including the group of images selected based on a template.  However, Ho is silent about "generating additional content for 2uidin2 user reaction corresponding to the one or more images". Furthermore, Ho is silent about "the additional content [beingl reproduced in synchronization with the one or more images at a time point at which the one or more images is reproduced." (See applicant’s amendments/remarks dated 8/4/21 page 11.)


Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON FLORES whose telephone number is (571)270-1201.  The examiner can normally be reached on M-F 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-272-8143.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEON FLORES/Primary Examiner, Art Unit 2661                                                                                                                                                                                                        August 22, 2021